      Case 1:20-cr-00236-KPF Document 18 Filed 05/11/20 Page 1 of 2




May 11, 2020

VIA ECF
Honorable Katherine Polk Failla
United States District Judge
Southern District of New York                            MEMO ENDORSED
United States Courthouse
40 Centre Street
New York, New York 10007

       Re:     United States v. Brian Smith et al., 20 CR 236

Dear Judge Failla:

With the consent of the government and Mr. Smith’s co-defendant, I write to seek an
adjournment of the next pre-trial conference scheduled in the above-referenced matter.
Currently, the next conference is scheduled for May 12, 2020. The parties ask for an
adjourned date in July. The additional time is needed to continue review of discovery,
which has been complicated and delayed by logistical issues related to the COVID-19
pandemic. Both defendants consent to the exclusion of time for speedy trial calculations
until the adjourned date.

I hope you and your loved ones remain safe.



Respectfully submitted,
/s/ JULIA GATTO
Julia L. Gatto
Assistant Federal Defender


cc: AUSA Christopher Clore (via ECF)
    Nola Heller, Esq. (via ECF)



cc:    AUSA Andrew Chan (via email)
       USPO Tandis Farrence (via email)
         Case 1:20-cr-00236-KPF Document 18 Filed 05/11/20 Page 2 of 2




Application GRANTED, with similar wishes for the safety and good
health of those who read this endorsement and their loved ones. The
status conference currently scheduled for May 12, 2020, is hereby
ADJOURNED to July 27, 2020, at 11:00 a.m. in Courtroom 618 of the
Thurgood Marshall Courthouse, 40 Foley Square, New York, New York.

With the parties' consent, the time between May 12, 2020, and July
27, 2020, is excluded under the Speedy Trial Act. The Court finds
that the ends of justice served by excluding such time outweigh the
interests of the public and the Defendants in a speedy trial because
it will permit Defendants to continue reviewing discovery materials.


Dated:      May 11, 2020                   SO ORDERED.
            New York, New York




                                           HON. KATHERINE POLK FAILLA
                                           UNITED STATES DISTRICT JUDGE
